 In the Matters of LYKES BROTHERS STEAMSHIP COMPANY, INC., TAMPA-INTER-OCEAN STEAMSHIP COMPANY, LYKES BROTHERS RIPLEYSTEAMSHIP COMPANY, INC.andNATIONALMARINE, ENGINEERS'BENEFICIALASSOCIATION,NATIONAL ORGANIZATION OF MASTERS..MATES AND PILOTS OF AMERICA, AMERICAN RADIO TELEGRAPHISTSASSOCIATION0Cases Nos. R36, R-37 and R-38.-Decided July 8, 1936Water Transportation Industry-Unit Appropriate for Collective Bargain-ing:craft ; licensed personnel ; occupational differences ; established labor or-ganizations inindustry-Representatives:proof of choice: membership inunion-Certification of Representatives:after investigation but without elec-tion-Election Ordered:controversy concerning representation of employees-rival organizations ; majority status disputed by employer ; substantial doubtas to majority status-question affecting commerce : confusion and unrestamongemployees-Certification of Representatives:after election.Mr. Gerhard P. VanArkelfor the Board.Mr. Frank Sayre,of Galveston, Tex., andMr. C. N. Vosburgh,,ofNew Orleans, La., for National Marine Engineers' Beneficial Asso-ciation.Captain C.-R. Kertell,of Galveston, Tex., for National Organiza-tion of Masters, Mates and Pilots of America.-Mr. J. E. Croney,of New Orleans, La., for American Radio Teleg-raphists Association.Captain C. L. Tauter,of New Orleans, La., for United LicensedOfficers of the United States of America.Mary Lemon Scitlei f er,, of counsel to the Board.DECISIONSTATEMENT OF CASEOn April 17, April 30, and May 2, 1936, respectively, the NationalOrganization of Masters, Mates and Pilots of America, the NationalMarine Engineers' Beneficial Association and the American RadioTelegraphists Association each filed a petition with the RegionalDirector for the Fifteenth Region, alleging that a question affectingcommerce had arisen concerning the representation of the mastersand deck officers, the engineers, and the radio operators, respectively,of the Lykes Brothers Ripley Steamship Co., Inc., New Orleans,102 DECISIONS AND ORDERS103-Louisiana, and requesting an investigatioii and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, approved July 5, 1935.On May 21, 1936, the National LaborRelations Board, hereinafter called the Board, duly authorized' theRegional Director for the Fifteenth Region to conduct an investiga-tion and to provide for an appropriate hearing in connection there-with.On June 4, 1936, the Regional Director issued a notice ofhearing which was duly served upon the Lykes Brothers Ripley.Steamship Co., Inc., the National Organization of Masters, Matesand Pilots of America, hereinafter referred to as M. M. P., theNationalMarine Engineers' Beneficial Association, hereinafter re-ferred to as M. E. B. A., the American Radio Telegraphists Associa-tion, hereinafter referred to as A. R. T. A., and the United LicensedOfficers of the United States of America, hereinafter referred to asU. L. O.Pursuant to the notice of hearing, a hearing was begun at NewOrleans, Louisiana, on June 12, and continued on June 15, 1936,before a Trial Examiner duly designated by the Board. The peti-tioning unions were all represented and participated in the hearing.-Lykes Brothers Ripley Steamship Co., Inc. was represented by R. E.'Tipton, executive vice-president of Lykes Brothers Steamship Co.,-Inc. and vice-president of Lykes Brothers Ripley Steamship Co.,-Inc. and of Tampa Inter-Ocean Steamship Co.Upon motion of counsel for the Board at the hearing, R. E. Tipton,consenthd that the notice of hearing be amended to include Lykes-Brothers Steamship Co., Inc. and Tampa- Inter-Ocean Steamship Co.as well as Lykes Brothers Ripley Steamship Co., Inc., hereinafterreferred to collectively as Lykes Brothers.R. E. Tipton also agreedthat notice to Lykes Brothers Ripley Steamship Co., Inc. was noticetoLykes Brothers Steamship Co., Inc. and Tampa Inter-Ocean,Steamship Co' In the course of the hearing U. L. O. was givenleave to intervene and John F. Milliken, president of U. L. 0., partic-ipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses and to introduce evidence bearing uponthe issues was afforded all parties.Briefs were filed jointly by M.M. P., M. E. B. A. and A. R. T. A. on June 26, 1936, and by U. L. O.-on July 3, 1936.Upon the evidence adduced at the hearing and from the entirerecord now before it, including the pleadings, the transcript of thehearing, exhibits introduced, and briefs submitted, the Board makesthe following :IOn July 3, 1936, with the written consent of R. E Tipton, the petitions filed by'Al.M P., M. E. B. A, and A. R T.A.were amended to include the two additionalcompanies 104NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.LykesBrothers, Inc., a Florida corporation incorporated in1922, is the parent corporation of approximately 26 subsidiary cor-porations engaged in many interprises,including steamship trans-portation,stevedoring and the cattle and real estate business.Allloading and unloading of Lykes Brothers vessels in ports of the.United States is done by subsidiaries of Lykes Brothers, Inc.2.Lykes Brothers,Inc. owns 85%of the stock of Lykes Brothers.Steamship Co., Inc., a corporation existing under and by virtue ofthe laws of Louisiana.Lykes Brothers Steamship Co., Inc. operates.seven vessels between Texas ports on the Gulf of Mexico and theWest Indies Islands, and Central and South America, and also acts,as the parent corporation of all Lykes Brothers'steamship com-panies in that it owns a controlling interest in the stocks of TampaInter-Ocean Steamship Co., and Lykes Brothers Ripley SteamshipsCo., Inc. "Southern States Line", "Gulf West Mediterranean Line",.''Lykes'West Indies'Lines", "Dixie U. K. Line","DixieMediter-ranean Line" and "American Gulf Orient Line"are trade-names,under which some of the ships of Lykes Brothers Steamship Co., Inc.and its subsidiaries are operated.On October 1, 1928, Lykes Brothers Steamship Co., Inc. enteredinto a ten year contract with the United States Government to carrymail from Galveston or Port Arthur,Texas to Port-au-Prince, Haitiand Santo Domingo City,Dominican Republic and return,-and to,make not less than 52 trips a year to the said ports.From July 1,1931, to July 1, 1935, Lykes Brothers Steamship Co., Inc. received$1,618,370.50 from the United States Government under this contract.3.Tampa Inter-Ocean Steamship Co., a corporation existingunder and by virtue of the laws of Florida operates eight vesselsbetween Louisiana and Texas ports2on the Gulf of Mexico andports of Spain and Portugal.On April 5, 1930, Tampa Inter-Ocean Steamship Co. entered into a ten year contract with the.United States Government to carry mail from New Orleans, Louisi-ana or other Gulf port to ports of Spain and/or Portugal, and'_return,a minimum of 32 trips to be made per year. From July 1,,1931, to July 1, 1935, Tampa Inter-Ocean Steamship Co. received.$1,598,332.50 under this contract.4.Lykes Brothers Ripley Steamship Co., Inc., a corporation exist-ing under and by virtue of the laws of Louisiana,operates 43 vesselsbetween Louisiana and Texas ports 2 on the Gulf of Mexico andports in the British Isles, and/or European ports, and/or ports intheMediterranean,Adriatic and Black Sea and/or Asiatic ports.2Possibly Florida ports also. DECISIONS AND ORDERS105On February 21, 1933, Lykes Brothers Ripley Steamship Co., Inc.entered into a ten year contract to carry mail to the above-mentionedports on the basis of not less than 60 trips per year to the BritishIsles, not less than 100 trips per year to ports in continental Europe,not less than 20 trips per year to Mediterranean, Adriatic and BlackSea ports, and not less than 12 trips per year to Asiatic ports.From April 15, 1933, to July 1, 1935, Lykes Brothers Ripley Steam-ship Co., Inc. had collected $5,259,452.00 from the United StatesGovernment under this contract.5.The amount of mail carried by these boats is negligible, themail contracts actually constituting a subsidy.The principalbusiness is the transportation' of freight which consists of cotton,lumber, carbon black, Florida phosphate rock and other commoditieson outward trips and sugar, salt cake, rice and miscellaneous prod-ucts from the Orient on return trips.Occasional passengers arecarried on all lines, though passenger traffic is not solicited.6.R. E. Tipton testified that the three companies involved in thisproceeding are operated as one unit under one organization; he testi-fied, for example, that all advertising is done and all branch officesand foreign agencies are maintained under the name of Lykes Broth-ers Steamship Co., Inc. and that one operating manager directsthe activities of all three companies.However, since each companyhas small miniority interests that are not identical, the accounts ofeach company are kept separate, th'3 expense of the branch offices andadvertising is allocated proportionately between the three companies,and each company makes its own contracts both as to cargo and foremployees.7.Branch offices are maintained by Lykes Brothers throughout theUnited States, including New York, New York; Kansas City, Mis-souri, orKansas;Memphis, Tennessee; Dallas, Beaumont, PortArthur and Corpus Christi, Texas; and Lake Charles, Louisiana.Branch offices or foreign agents are also located at Havana, Cuba;Liverpool, London, Manchester, Hull, and Newcastle on Tyne, Eng-land; Glasgow, Scotland; Belfast and Dublin, Ireland; Rotterdam,Netherlands; Antwerp and Ghent, Belgium; Bremen and Hamburg,Germany ; Paris, Havre, Dunkirk and Marseilles, France ; Genoa,Naples,Venice and Trieste, Italy; Piraeus, Greece; Alexandria,Egypt; Shanghai, China; Kobe, Japan; and Manila, PhilippineIslands.Advertising for all three companies, under the heading, "LykesLines", is done in newspapers and periodicals having nationalcirculation.8.Lykes Brothers Steamship Co., Inc., Tampa Inter-Ocean Steam-ship Co., and Lykes Brothers Ripley Stc amship Co., Inc., are engaged 106NATIONAL LABOR RELATIONS BOARDin traffic, commerce, and transportation between the States and be-tween the United States and foreign countries.The licensed deckofficers, the engineers, and the radio operators on the boats of thesethree companies are directly engaged in.such traffic, commerce, andtransportation.9.M. M. P. is a labor organization affiliated with the AmericanFederation of Labor. Its membership is limited to licensed deckofficers,which includes masters, mates and pilots.Each ship oper-ated by Lykes Brothers carries one master, three mates, and nopilots, making a total of 232 persons who are eligible for membershipiil M. M. P.M. M. P. has two locals, Local No. 20 at Galveston andLocal No. 15 at New Orleans, which have members employed byLykes Brothers.G. L. Forrest, secretary of Local No. 15, testifiedthat approximately 156 of the masters and mates employed by LykesBrothers are members of M. M. P.10.M. E. B. A. is a labor organization whose membership is con-fined to licensed engineers.Each ship operated by Lykes Brotherscarries one chief engineer and three assistants, making a total of 232persons who are eligible for membership in M. E. B. A. Frank A.Sayre, second national vice-president of M. E. B. A., testified thatapproximately 125 of these 232 engineers are members of M. E. B. A.11.U. L. O. is a labor organization whose membership covers bothlicensed deck officers and licensed engineers.John F. Milliken, presi-dent of U. L. 0., testified that he believes a majority of the licenseddeck officers and engineers employed by Lykes Brothers are membersof U. L. O.12.A. R. T. A. is a labor organization whose membership includesmarine radio operators.Fifty-eight radio operators are employedby Lykes Brothers, one radio operator to each ship. J. E. Croney,secretary of A. R. T. A., Local No. 5, testified that all 58 radio oper-ators employed on Lykes Brothers ships are members of A. R. T. A.,Local No. 5.This testimony was not disputed by Lykes Brothers,by any of the radio operators, or by any other labor organizationpurporting to represent them.13.M. M. P., M. E. B. A., U. L. 0., and A. °R. T. A. have eachdemanded the right since July 5, 1935, to bargain collectively withLykes Brothers for the respective crafts over which they claim juris-diction.Although notified of the conflicting demands of M. M. P.to represent the licensed deck officers, M. E. B. A. to represent thelicensed engineers, and U. L. O. to represent both, Lykes Brotherswere about to sign a contract with U. L. O. on April 20, 1936, whennotified by Charles Logan, Regional Director for the Fifteenth Re-gion, that M. M. P. had filed a petition for an investigation andcertification pursuant to Section 9 (c) of the National Labor RelationsAct.Upon the filing of the other two petitions by M. E. B. A. and DECISIONS AND ORDERS107A. R. T. A., and at the request of Logan, Lykes Brothers refused tosign the contract already drawn up, on the ground that uncertaintyexisted as to which of these labor organizations were authorized torepresent the employees in an appropriate unit.14.A question has arisen concerning the representation of thelicensed deck officers, the licensed engineers, and the radio operatorsemployed by Lykes Brothers.Since no other organization seeks to represent the radio operators,and since neither Lykes Brothers nor any of the radio operators hasdisputed Croney's testimony that A. R. T. A., Local No. 5, representsall the radio operators employed by Lykes Brothers, we will certifythat A. R. T. A., Local No. 5, represents the radio operators.As to the licensed deck officers and the licensed engineers, the onlyfeasiblemethod of determining which organization they wish torepresent them, is by an election by secret ballot.15.The question which has arisen among the licensed deck officers,the licensed engineers, and the radio operators of Lykes Brothers,has led to bitterness, unrest and uncertainty, and tends to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.16.M. M. P. in its petition stated that it considered the licenseddeck officers to be an appropriate bargaining unit; M. E. B. A. inits petition stated it considered the licensed engineers to be an appro-priate bargaining unit; and A. R. T. A. stated it considered the radiooperators to be an appropriate bargaining unit.At the hearingM. M. P. changed its position.Forrest testified that M. M. P. con-sidered the deck officers and engineers together should be considereda unit, since U. L. 0. covered both. Sayre of M. E. B. A. testifiedthat deck officers and engineers should each be a separate unit.Croney of A. R. T. A. testified that radio operators should bargainas a separate unit.Lykes Brothers offered no testimony concerningbargaining units.No evidence was introduced by M. M. P. to show just how the bar-gaining would be conducted if the deck officers and the engineerswere considered a single unit for the purpose of representation.M. E. B. A. would each be unwilling to have their members repre-sented by the other, but rather that M. M. P. contemplated thatmembers of each organization should vote for their respective organi-zations and that the two together by some arrangement for jointaction would each bargain for the employees eligible for membershipin the respective organizations.It is conceivable that a situation might arise where two unionshaving mutually exclusive jurisdiction might be joined in somefashion to constitute virtually a single bargaining agency for the 108NATIONALLABOR RELATIONS BOARDsake of opposing themselves to an organization having jurisdictionover both.There is evidence in the record that in numerous in-stances M. M. P. and M. E. B. A. have made identical contracts withother steamship companies, each organization signing the contract.But this is a voluntary arrangement for mutual advantage. It doesnot amount to a formal declaration that on the same steamship linesfor purposes of choosing representatives for bargaining now and inthe future, deck officers and engineers shall constitute a single con-stituency free to vote even for an organization which denies themmembership, and equally free to vote against the organization towhich they belong.Such a proposal we believe would not be lightlyagreed to by either of these organizations.We do not find it advo-cated here by M. M. P. whose officials merely indicate without tracingthe implication of their desires, that they believe the licensed engi-neers and deck officers should, in this election, vote as a unit.Theofficials of M. E. B. A. made no such request.We therefore are not convinced that the rule laid downIn theMatter of International Mercantile Marine Company,decided March21, 1936 (1. N. L. R. B. 384), should not apply here. For thereasons stated in that decision, we find that the licensed deck officers,the licensed engineers, and the radio operators employed by LykesBrothers each constitute a unit appropriate for the purposes ofcollective bargaining.17.As in the case of other steamship companies, the vessels ofLykes Brothers apparently have different sailing dates; new ships'articles are signed for every round trip voyage; employees may signsuch articles only a few hours before sailing ; and the personnel ofthe vessels may change from one voyage to another. In addition,R. E. Tipton testified that vessels employed by Lykes Brothers inthe "Far East trade" require six months for a round trip.We desire to complete the holding of these elections as soon aspractical so that the employees may enjoy the right to bargain col-lectively as soon as possible. In order to expedite the elections, andin view of the. practical; difficulties involved, we will order that noticesof election, a sample ballot, a list of deck officers and engineers whoare eligible to vote, and the time and place where the balloting willbe held, shall be posted as soon as possible after the date of thisdirection of election on each vessel operated by Lykes Brothers beforeit leaves its home port in the Gulf of Mexico. Balloting shall takeplace in the discretion of the Regional Director either when thevessel returns to its home port or, in the case of vessels making an-other stop or stops in Gulf ports, at the first or second port of call.In the case of vessels employed in the "Far East trade" ballotingmay take place at the discretion of the Regional Director either DECISIONS AND ORDERS109-before the vessel sails from its home port, or at any other port of callon the Gulf of Mexico.18.Again because of the peculiar circumstances of this case, wewill limit the right to vote to those licensed deck officers and licensedengineers who were employed as such on vessels operated by LykesBrothers at any time between April 17, 1936,.the date on which thefirst petition in this case was filed, and the date of this direction ofelection, and who also sign articles to make the round trip voyageon the vessels operated by Lykes Brothers on which the Regional-Director posts notices pursuant to paragraph 17.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law:1.The licensed deck officers, the licensed engineers, and the radiooperators employed on the vessels operated by Lykes Brothers Steam--shipCo., Inc.,Tampa Inter-Ocean Steamship Co., and LykesBrothers Ripley Steamship Co., Inc., each constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.2.A question affecting commerce has arisen concerning the licenseddeck officers, the licensed engineers, and the radio operators em-ployed on the vessels operated by Lykes Brothers Steamship Co.,Inc., Tampa Inter-Ocean Steamship Co., and Lykes Brothers RipleySteamship Co., Inc., within the meaning of Section 9 (c) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESANDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, approved July 5, 1935, and pursuant to Article III,.Section 8 of National Labor Relations Board Rules and Regula-tions-Series 1, as amended,IT Is HEREBY CERTIFIED that American Radio Telegraphists Associa-tion, Local No. 5, has been selected by a majority of the radio oper-ators employed on vessels operated by Lykes Brothers Steamship Co.,Inc., Tampa Inter-Ocean Steamship Co., and Lykes Brothers Ripley'Steamship Co., Inc., as their representative for the purposes of col-lective bargaining and that, pursuant to the provisions of Section9 (a) of the National Labor Relations Act, American Radio Telegra- 110NATIONAL LABOR RELATIONS BOARDphists Association, Local No. 5; is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment and other conditions ofemployment; andIT IS HEREBY DIRECTED, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Lykes Brothers Steamship Co., Inc., Tampa Inter-OceanSteamship Co., and Lykes Brothers Ripley Steamship Co., Inc., thatelections by secret ballot shall be conducted as soon as convenient,and beginning as promptly as is practical after the date of this direc-tion of election, subject to the directions for the administration of theelections contained hereinabove, under the direction and supervision ofthe Regional Director for the Fifteenth Region, acting in this matteras agent of the National Labor Relations Board, and subject to ArticleIII, Section 9 of said Rules and Regulations-Series 1, as amended;(a) among the licensed deck officers employed on vessels operated byLykes Brothers Steamship Co., Inc., Tampa Inter-Ocean SteamshipCo., and Lykes Brothers Ripley Steamship Co., Inc., to determinewhether they desire to be represented by the National Organization ofMasters,Mates and Pilots of America, or by the United LicensedOfficers of the United States of America; and (b) among the licensedengineers employed on vessels operated by Lykes Brothers SteamshipCo., line.,Tampa Inter-Ocean Steamship Co., and Lykes BrothersRipley Steamship Co., Inc., to determine whether they desire to berepresented by National Marine Engineers' Beneficial Association orby the United Licensed Officers of the United States of America.CHAIRMAN MADDEN took no part in the consideration of the aboveDecision, Certification, and Direction of Election.[SAME TITLE]AMENDMENT OF DIRECTION OF ELECTIONJuly 15, 1936The National Labor Relations Board, being fully advised in thepremises, and acting by virtue of and pursuant to the power vestedin the National Labor Relations Board by Section 9 (c) of theNational Labor Relations Act, approved July 5, 1935, and pursuantto Article III, Section 8 of National Labor Relations Board Rulesand Regulations-Series 1, as amended,FURTHER ^ DIRECTS. that, in the- discretion of the Regional Directorfor the Fifteenth Region, acting in this matter as agent of theNational Labor Relations Board, and subject to Article III, Section 9 DECISIONS AND ORDERS111of said Rules and Regulations-Series 1, as amended, balloting pur-suant to paragraph 17 of the findings of fact and the Direction ofElection issued in this matter on July 8, 1936, may tale place afterany vessel sails from its home port by the mailing of ballots fromany other port of call on the Gulf of Mexico to an address designatedby the Regional Director, and under conditions which will protectthe secrecy of the ballot.CHAIRMAN MADDEN took no part in the consideration of the aboveAmendment of Direction of Election.[SAME TITLE]DECISION ON PETITION FOR REHEARINGAug'cst 00, 1936On July 8, 1936 the National Labor Relations Board duly issueda decision in which it ordered elections to be held among the licenseddeck officers and among the licensed engineers employed on the ves-sels of the above-named companies, to determine the choice of thelicensed deck officers and of the licensed engineers as to representa-tives for the purposes of collective bargaining.On July 15, the United Licensed Officers of the United States ofAmerica made a motion for a reconsideration and rehearing of thiscase,which motion was denied by order of the Board of July 18,1936.On August 7, 1936, the United Licensed Officers of the UnitedStates of America filed a petition with the Board for a rehearingin the case and for a stay of the election order pending the deter-mination of such application.The petition contains a recital of various facts, from which thepetitioner adduces that the Board erred in the decision which itrendered in this case.However, none of the facts recited in thepetition has arisen since the hearing held by the Board in this case.The petition contains an argument that the Merchant Marine Actof 1936 provides for the appointment of a Marine Commission toinvestigate and to fix minimum-manning scales, minimum wagescales and reasonable working conditions on vessels receiving anoperating subsidy.The petitioner alleges that the functions of theMarine Commission overlap those of the National Labor RelationsBoard and that a decision of the Marine Commission would be bind-ing on the Board. An analysis of the Merchant Marine Act of 1936shows that there is no conflict between the scope of that Act and thatof the National Labor Relations Act and that there is nothing in 112NATIONAL LABOR RELATIONS BOARDthe Merchant Marine Act of 1936 which in any manner affects thejurisdiction of the National Labor Relations Board to determine thechoice of employees as to representatives for collective bargaining.IT IS HEREBY ORDERED that the petition for a rehearing be, andhereby is, denied.[SAME TITLE]SECOND AMENDMENT OF DIRECTION OF ELECTIONNovember 25, 1936On July 8, 1936, the Board directed elections, under the directionand supervision of the Regional Director for the Fifteenth Region,among the licensed deck officers and among the licensed engineersemployed on vessels operated by Lykes Brothers Steamship Co., Inc..Tampa Inter-Ocean Steamship Co., and Lykes Brothers RipleySteamship Co., Inc., hereinafter called the Companies.On July 15.1936, the Board issued an Amendment of Direction of Election direct-ing the Regional Director, in his discretion, to conduct balloting bymail.Pursuant to the Direction of Election and the Amendment of Di-rection of Election, the Regional Director for the Fifteenth Regionhas proceeded to conduct the elections, and to date the officers andengineers employed on 54 of the 58 vessels operated by the Com-panies have voted.The remaining four vessels have been tied-up as a result of thecurrent maritime strike, and members of the National Marine Engi-neers'Beneficial Association and of the National Organization ofMasters, Mates and Pilots of America, the petitioning labor organiza-tions, are presently on strike in all Atlantic and Gulf ports.Con-sequently, the date on which the remaining four vessels will againbe in active service so that balloting among the officers and engineerspursuant to the Board's Directions may be completed is of course indoubt.Since the delay may be considerable, and since the Companiesand the labor organizations which are entitled to represent the offi-cers and engineers may wish to carry on negotiations during thecurrent strike, the Board is of the opion that it is desirable to countthe ballots already cast in the elections without waiting for ballot-ing to take place among the men on the four remaining vessels. Itmay be that as a result ' of the balloting which has already takenplace, the remaining votes would have no effect on the ultimate re-sult, in which event the Board could proceed to an immediate certifi-cation.If a count of the ballots already cast leads to no decisiveresult, it will be necessary to conclude the election by permitting theemployees on the remaining four vessels to vote. DECISIONS AND ORDERS113The National Labor Relations Board, being fully advised in. thepremises, and acting by virtue of and pursuant to the power vestedin the National Labor Relations Board by Section 9(c) of theNational Labor Relations Act, approved July 5, 1935, and pursuantto Article III, Section 8 of National Labor Relations Board Rulesand Regulations-Series 1, as amended,FURTHER DIRECTS that the Regional Director for the FifteenthRegion shall tally the ballots already cast in the elections previouslydirected herein,and shall prepare and serve an Intermediate Reportthereon pursuant to Article III, Section 8 of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESDecember 9, 1936An April 17, April 30,and May 2, 1936, respectively,NationalOrganization of Masters,Mates and Pilots of America, hereinafterreferred to as M. Al. P., National Marine Engineers'Beneficial Asso-ciation, hereinafter referred to as M. E. B. A.,and American RadioTelegraphists Association, each filed a petition with theRegionalDirector for the Fifteenth Region, alleging that a question affectingcommerce had arisen concerning the representation of the deck offi-cers, the engineers and the radio operators,respectively,employedby Lykes Brothers Ripley Steamship Co., Inc., New Orleans, Louis-iana, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, hereinafter referred to as the Act.On May 21, 1936, theNational Labor Relations Board, hereinafter referred to as the Board,duly authorized the Regional Director for the Fifteenth Region toconduct an investigation and to provide for an appropriate hearing.Pursuant to notice duly issued and served by the Regional Directoron June 4, 1936,a hearing was held on June 12, 1936,and continuedon June 15, at New Orleans, Louisiana before Walter Wilbur, theTrial Examiner duly designated by the Board. At the hearing R. E.Tipton, executive vice-president of Lykes Brothers Steamship Co.,Inc. and vice-president of Lykes Brothers Ripley Steamship Co.,Inc. and of Tampa Inter-Ocean Steamship Co., agreed that the pro-ceedings be amended to include Lykes Brothers Steamship Co., Inc.and Tampa Inter-Ocean Steamship Co. The three Companies here-inafter will be referred to collectively as Lykes Brothers.The Board on July 8, 1936, issued a decision in which, on the basisof evidence introduced at the hearing, it certified American RadioTelegraphists Association as the exclusive representative of the radio 114NATIONALLABOR RELATIONS BOARDoperators employed by Lykes Brothers and directed that an electionbe held among the licensed deck officers employed by Lykes Brothersto determine whether they desired to be represented for the purposesof collective bargaining by M. M. P. or by United Licensed Officersof the United States of America, hereinafter referred to as U. L. 0.;and that an election be held among the licensed marine engineersemployed by Lykes Brothers to determine whether they desired to berepresented for the purposes of collective bargaining by M. E. B. A.or by U. L. O. On July 15, 1936, the Board issued an Amendmentof Direction of Election.Pursuant to the Direction of Election and the Amendment ofDirection of Election, elections by secret ballot were begun by theRegional Director on August 21, 1936.On November 25, 1936, theBoard issued a Second Amendment of Direction of Election in whichit recited that to date the licensed deck officers and licensed engineersemployed on 54 of the 58 vessels operated by Lykes Brothers hadvoted; that the remaining four vessels had been tied up as a resultof the current maritime strike; that the date on which the remainingfour vessels would again be in active service so that balloting amongthe deck officers and engineers could be completed was in doubt;and that the Companies and the labor organizations which are en-titled to represent the officers and engineers might wish to carry onnegotiations during the current strike.For these reasons the Boarddirected the Regional Director for the Fifteenth Region to tally theballots already cast and prepare and serve an Intermediate Reportpursuant to Article III, Section 8 of National Labor Relations BoardRules and Regulations-Series 1, as amended.In accordance with the direction of the Board, the Regional Direc-tor issued and duly served an Intermediate Report on December 1,1936.No exceptions to the Intermediate Report have been filed byany of the parties.As to the licensed deck officers, the RegionalDirector found :Total number of eligible deck officers on 58 vessels-- ------ 232Total number of ballots cast by deck officers on 54 vessels---_ 206Total number of contested ballots not counted--------------8Total number of ballots counted----------------------------198Total number of ballots for M. M P------------------------150Total number of ballots for U. L 0--------------------------48In the case of the licensed engineers the Regional Director found :Total numberof eligiblelicensed engineers on 58 vessels------ 237Total numberof ballots cast by licensed engineers on 54 ves-sels-----------------------------------------------------215Total number of contested ballots not counted ---------------1Total number of ballots counted-----------------------------214Total number of ballots cast for M. E. B. A------------------202Total number of ballots cast for U. L 0--------------------12 DECISIONS AND ORDERS115The 150 licensed deck officers who cast ballots for M. M., P. con-stitute a majority of the number of licensed -deck officers who voted.and also a majority of the licensed deck -ofl'iders eligible' to vote, andit is apparent that this result:iwould, not; be changed even thoughall of the remaining' licensed deck officers eligible to vote cast,theirballots for U. L. O.M. M. P.,'having been selected by a majority-ofthe licensed 'deck officers as their representative for the purposes ofexclusive representative for the purposes of collective bargaining ofall the licensed deck officers employed by Lykes Brothers, and wewill so certify.The 202 licensed engineers who cast ballots for M. E. B. A. con-stitute a majority of the number of licensed engineers who votedand also a majority of the licensed engineers eligible to voter andthis result would not be changed even though all of the remaininglicensed engineers eligible to vote cast their ballots for U. L. O.M. E. B. A., having been selected by a majority of the licensedengineers as their representative for the purposes of collective bar-gaining, is by virtue of Section 9 (a) of the Act, the exclusiverepresentative for the purposes of collective bargaining of all thelicensed engineers employed by Lykes Brothers, and we will socertify.Now THEREFORE, by virtue of and pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the Na-tional Labor Relations Act and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that National Organization of Masters,Mates and Pilots of America has been selected by a majority of thelicensed deck officers employed by Lykes Brothers Steamship Co.,Inc., Tampa Inter-Ocean Steamship Co. and Lykes Brothers RipleySteamship Co., Inc. as their representative for the purposes of col-lective bargaining and that pursuant to Section 9 (a) of the Na-tional Labor Relations Act, National Organization of Masters, Matesand Pilots of America is the exclusive representative of the licenseddeck officers employed by Lykes Brothers Steamship Co., Inc.,Tampa Inter-Ocean Steamship Co. and Lykes Brothers RipleySteamship Co., Inc. for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment and other con-ditions of employment; andIT IS HEREBY CERTIFIED that National Marine Engineers' BeneficialAssociation has been selected by a majority of the licensed engineersemployed by Lykes Brothers Steamship Co., Inc., Tampa Inter-Ocean Steamship Co. and Lykes Brothers Ripley Steamship Co.,5727-37-vol. ci-9 116NATIONAL LABOR RELATIONS BOARDInc. as their representative for the purposes of collective bargainingand that pursuant to Section 9 (a) of the National Labor Relations.Act, National Marine Engineers' Beneficial Association is the ex-clusive representative of the licensed engineers employed by Lykes.Brothers Steamship Co., Inc., Tampa Inter-Ocean Steamship Co.and Lykes Brothers Ripley Steamship Co., Inc., for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment and other conditions of employment.